UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): December 3, 2007 STUDIO ONE MEDIA, INC. (Exact name of registrant as specified in its charter) Delaware 001-10196 23-2517953 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7650 E. Evans Rd., Suite C Scottsdale, Arizona85260 (Address of principal executive offices) (Zip Code) (480) 556-9303 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 1 Registrant’s Business and Operations ITEM 1.01Entry Into a Material Definitive Agreement. Studio One Media, Inc. (SOMD), has entered into a Lease Agreement to occupy approximately 9,147 square feet of office space located in Scottsdale, Arizona. The Lease Agreement provides for a term of 5 years, with an option to renew for an additional 5 years.The initial net rent is $9,147 per month.The office space is situated on two floors and will serve as the corporate headquarters for the Company.In addition, the facilities will also house the Company’s network operations center, video production facilities and showroom. The Company expects to complete tenant improvements at a cost of approximately $300,000, during the first calendar quarter of 2008.The Company presently occupies approximately 5,400 square feet of space under a lease that terminates June 30, 2008. About Studio One. Studio One Media, Inc., is a Scottsdale, Arizona based company that is engaged in the design, manufacturing and operation of a proprietary (patents pending), self contained interactive audio/video recording studio designed for installation in shopping malls and other high traffic public areas. The Studio One™ Kiosk will enable the public, for a fee, to record their video and voice images in a state-of-the-art recording studio environment and, at their option, enter their performances in music, modeling and other talent related contests. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STUDIO ONE MEDIA, INC. Dated:December 3, 2007 By: /s/Preston J. Shea Name:Preston J. Shea Title:President 2
